Exhibit 10.42

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement originally made as of September 19, 2006 by and
between Lionbridge Technologies, Inc., a Delaware corporation (the “Company”),
and Rory J. Cowan (the “Executive”) is hereby amended and restated in its
entirety as of October 31, 2008.

WHEREAS, pursuant to the Employment Agreement dated as of December 23, 1996 and
the amended and restated Employment Agreement dated as of September 19, 2006
(the “2006 Agreement”), the Executive has served as Chairman of the Board and
Chief Executive Officer of the Company for more than eleven years; and

WHEREAS, the Company and the Executive wish to amend and restate the 2006
Agreement to comply with and meet the requirements of the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

NOW, THEREFORE, the parties agree that the 2006 Agreement is hereby amended and
restated in its entirety as follows:

1. EMPLOYMENT. Subject to the terms and conditions set forth in this Agreement,
the Company shall continue to employ the Executive as Chief Executive Officer
and the Executive agrees to continue to be so employed.

2. TERM. The term of the Executive’s employment hereunder (the “Term”) shall
commence on the date hereof and continue until the first to occur of the
expiration of the Term (as defined below) or the termination of the Executive’s
employment in accordance with Section 5 of this Agreement. “Term” shall mean the
period commencing as of the date hereof and continuing in effect through
September 30, 2010; provided that on October 1, 2009 and each October 1
thereafter, the Term shall be automatically extended for one additional year
unless, not later than one year prior to the scheduled expiration of the Term
(or any extension thereof), either party shall have given the other party
written notice that the Term will not be extended. A termination of this
Agreement that results because the Executive gives notice that he declines to
extend the Term shall be treated for all purposes hereunder as a termination of
employment described in Section 5.5. A termination of this Agreement that
results because the Company gives notice that it declines to extend the Term
shall be treated for all purposes hereunder as a termination by the Company
other than for Cause described in Section 5.4.

3. CAPACITY AND PERFORMANCE.

3.1 OFFICES. During the Term, the Executive shall serve the Company as President
and Chief Executive Officer of the Company. In such capacity, the Executive will
be responsible for day-to-day operations of the Company as well as the Company’s
strategic direction. In addition, subject to election by the stockholders of the
Company, the Executive shall serve as a member of the Company’s Board of
Directors (the “Board”) and as a director of one or more of the Company’s
subsidiaries. The Executive shall be subject to the direction of, and shall have
such other powers, duties and responsibilities consistent with the Executive’s
position as President and Chief Executive Officer as may from time to time be
prescribed by, the Board.

3.2 PERFORMANCE. During the Term, the Executive shall be employed by the Company
and shall perform and discharge (faithfully, diligently and to the best of his
ability) such duties and responsibilities on behalf of the Company and its
subsidiaries as may be designated from time to time by the Board which are
consistent with the Executive’s position as President and Chief Executive
Officer. The Executive shall devote substantially all of his time, attention and
energies to the business of the Company and shall not engage in any other
business activity or activities, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, that, in the reasonable
judgment of the Board may conflict with the proper performance of the
Executive’s duties under this Agreement. Notwithstanding the foregoing, except
as may be set forth in Article 9 of this Agreement, nothing herein shall be
construed as preventing the Executive from engaging in the following activities,
provided such activities do not conflict with the proper performance of the
Executive’s duties for the Company or have an adverse effect on the Company:
(a) investing the personal assets of the Executive and his family; (b) serving
on the board of directors or similar governing body of any other company, but
only, in the case of a for-profit company, if such service is approved by the
Board, such approval not to be unreasonably withheld (it being agreed that the
current service by the Executive on any other board of directors is deemed
approved); or (c) engaging in religious, charitable, trade association, or other
community or non-profit activities.

4. COMPENSATION AND BENEFITS. As compensation for all services performed by the
Executive under this Agreement, during the Term, the Executive shall be entitled
to the following compensation and benefits:

4.1 BASE SALARY. The Company shall pay the Executive a base salary at the
initial rate of $550,000 per year, payable in accordance with the payroll
practices of the Company for its executives and subject to annual increases
(based on an annual review) by the Board in its sole discretion. Such base
salary, as from time to time increased, is hereafter referred to as the “Base
Salary.” The Base Salary shall not be decreased without the Executive’s prior
written consent, except for a reduction of Base Salary in connection with a cost
cutting program under which the Base Salaries of all senior officers are
reduced.



--------------------------------------------------------------------------------

4.2 BONUS COMPENSATION. Each year the Company shall provide the Executive with a
target annual bonus opportunity of 100% of Base Salary based on performance
goals mutually agreeable to the Executive and the Nominating and Compensation
Committee of the Board.

4.3 STOCK/OPTIONS. The Company will recommend to the Board that the Executive
receive annual grants of stock, stock options, and stock rights pursuant to such
restricted stock, stock option, stock right and similar agreements and plans as
the Company may have in effect from time to time in amounts and on terms
reasonably commensurate to those previously awarded to the Executive and no less
favorable (including with regard to vesting) than those afforded to any other
executive employee of the Company in connection with the Company’s annual equity
grant program as it may then exist.

4.4 VACATIONS. The Executive shall be entitled to five (5) weeks of vacation per
annum, to be taken at such times and intervals as shall be determined by the
Executive in his reasonable discretion. The Executive may not accumulate or
carry over from one calendar year to another any unused, accrued vacation time.
The Executive shall not be entitled to compensation for vacation time not taken,
except as required by law upon termination of employment.

4.5 LIFE INSURANCE. The Company will provide the Executive with life insurance
for which the Executive may designate the beneficiary or beneficiaries in a face
amount of no less than the greater of (a) two times his Base Salary or (b) the
highest amount provided to any other executive employee of the Company.

4.6 OTHER BENEFITS. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in all
employee benefits plans (other than any profit sharing or bonus compensation
programs) from time to time adopted by the Board and in effect for executives of
the Company generally, except to the extent such plans are in a category of
benefit otherwise provided to the Executive. Such participation shall be subject
(a) the terms of the applicable plan documents, (b) generally applicable Company
policies and (c) the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan. The Company may alter,
modify, add to or delete its employee benefits plans at any time as the Board,
in its sole judgment, determines to be appropriate.

4.7 BUSINESS EXPENSES. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to (a) any
expense policy of the Company set by the Board from time to time, and (b) such
reasonable substantiation and documentation requirements as may be specified by
the Board from time to time.

5. TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS. The Executive’s employment
hereunder shall terminate under the circumstances set forth in this Section 5.
The fiscal year in which termination of the Executive’s employment is effective
is sometimes referred to herein as the “Termination Year.”

5.1 DEATH. In the event of the Executive’s death during the Term, the
Executive’s employment hereunder shall immediately and automatically terminate
and the Company shall pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate (a) any Base
Salary earned but unpaid through the date of death, payable no later than the
next regularly scheduled pay date following the date of death, (b) any unpaid
portion of the Bonus for the fiscal year preceding the Termination Year that was
earned but has not yet been paid, payable at the times the Company pays its
other executives such bonuses in accordance with its general payroll policies,
and (c) a Bonus with respect to the Termination Year, payable within thirty
(30) days after the date of death, in an amount determined by multiplying the
Bonus that was payable to the Executive with respect to the fiscal year
immediately preceding the Termination Year by a fraction, the denominator of
which shall be 365 and the numerator of which shall be the number of days during
the Termination Year in which the Executive was employed by the Company. After
the end of the fiscal year of the Company in which the Executive’s employment is
terminated by reason of his death, the Board shall determine the amount of the
bonus that would have been paid to the Executive if the Executive had been
employed for the entire fiscal year and shall multiply that amount by the
fraction set forth in clause (c) of the preceding sentence. If the result of
such calculation exceeds the amount paid to the Executive under said clause (c),
the Company shall pay the amount of the excess to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate, as soon as administratively feasible after such amount is determined.



--------------------------------------------------------------------------------

5.2 DISABILITY.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive is unable to perform
the essential functions of his job either with or without reasonable
accommodation on account of a Disability. For purposes of this Agreement, a
“Disability” means that the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under the Company’s accident and health plan. The Board may
designate another employee to act in the Executive’s place during any period of
the Executive’s Disability.

5.2.2 Through the effective date of any termination pursuant to Section 5.2.1,
the Executive shall continue to receive his compensation and benefits pursuant
to Section 4 as though he were not Disabled, including his Bonus; provided,
however, that the amount of such Bonus shall be no less than the Bonus paid to
the Executive with respect to the fiscal year immediately preceding the fiscal
year in which the Executive first became Disabled; and provided, further, that
in the Termination Year, the Executive’s bonus shall be pro rated by multiplying
the amount of the Bonus that he would otherwise receive hereunder by a fraction,
the denominator of which shall be 365 and the numerator of which shall be the
number of days during the Termination Year in which the Executive was employed
by the Company.

5.2.3 Within thirty (30) days after the effective date of any termination
pursuant to Section 5.2.1, the Company shall pay the Executive a single lump sum
cash payment in an amount equal to the sum of (a) the Executive’s annual Base
Salary at the rate in effect at the time of termination plus (b) an amount equal
to the amount of the Bonus paid to the Executive with respect to the fiscal year
immediately preceding the fiscal year in which the Executive first became
Disabled. If the Company’s disability insurance carrier approves the Executive
for disability benefits, then the Company’s obligation shall be to pay the
Executive a single lump sum supplemental payment that equals the excess of the
amount set forth in the preceding sentence over the amount of disability
insurance payable over the 12 months following termination of employment.

5.3 BY THE COMPANY FOR CAUSE.

5.3.1 The Company may terminate the Executive’s employment hereunder for Cause
at any time upon notice to the Executive setting forth in reasonable detail the
nature of such Cause. Only the following events or conditions shall constitute
“Cause” for termination: (a) fraud, embezzlement or other act of dishonesty by
the Executive that causes material injury to the Company or any of its
affiliates, (b) conviction of, or plea of nolo contendere to, any felony
involving dishonesty or moral turpitude, or (c) a failure by the Executive,
other than by reason of death or disability, to take or refrain from taking any
corporate action consistent with his duties as the President and Chief Executive
Officer as specified in written directions of the Board following receipt by the
Executive of such written directions which such failure is not cured within 30
days after written notice that failure to take or refrain from taking such
action shall constitute “Cause” for purposes hereof.

5.3.2 Upon the giving of notice of termination of the Executive’s employment
hereunder for Cause, the Company shall pay the Executive (a) any Base Salary
earned but unpaid through the date of termination, payable no later than the
effective date of termination, and (b) any Bonus for the fiscal year preceding
the Termination Year that was earned but has not yet been paid, payable at the
times the Company pays its other executives such bonuses in accordance with its
general payroll policies. After payment of such amounts, the Company shall have
no further obligation or liability to the Executive relating to the Executive’s
employment hereunder, or the termination thereof including any Bonus amounts for
the Termination Year.

5.4 BY THE COMPANY OTHER THAN FOR CAUSE.

5.4.1 The Company may terminate the Executive’s employment hereunder other than
for Cause at any time upon notice to the Executive.

5.4.2 In the event of any termination pursuant to Section 5.4.1, the Company
shall pay the Executive (a) any Base Salary earned but unpaid through the date
of termination, payable on the effective date of termination, (b) any unpaid
portion of any Bonus for the fiscal year preceding the Termination Year that was
earned but has not been paid, payable at the times the Company pays its other
executives such bonuses in accordance with its general payroll policies, and
(c) a Bonus with respect to the Termination Year, payable within thirty
(30) days after the effective date of termination, in an amount determined by
multiplying the Bonus that was payable to the Executive with respect to the
fiscal year immediately preceding the Termination Year by a fraction, the
denominator of which shall be 365 and the numerator of which shall be the number
of days during the Termination Year in which the Executive was employed by the
Company.

5.4.3 Within thirty (30) days after the effective date of any termination
pursuant to Section 5.4.1, the Company shall pay the Executive a single lump sum
in cash in an amount equal to 100% times the sum of (a) the Executive’s Base
Salary at the rate in effect at the effective date of termination, plus (b) the
amount of the Bonus payable to the Executive with respect to the fiscal year
immediately preceding the Termination Year.



--------------------------------------------------------------------------------

5.4.4 After the end of the fiscal year of the Company in which the Executive’s
employment is terminated, the Board shall determine the amount of the bonus that
would have been paid to the Executive if the Executive had been employed for the
entire fiscal year and shall multiply that amount by the fraction set forth in
clause (c) of Section 5.4.2. If the result of such calculation exceeds the
amount paid to the executive under said clause (c), the Company shall pay the
amount of the excess to the Executive as soon as administratively feasible after
such amount is determined.

5.5 TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. The Executive may terminate
the Executive’s employment hereunder at any time upon thirty (30) days prior
written notice to the Company. Upon such termination, the Executive shall be
entitled to receive (a) any Base Salary earned but unpaid through the date of
termination, payable no later than the next regularly scheduled payroll
following termination, (b) any unpaid portion of any Bonus for the fiscal year
preceding the Termination Year that was earned but has not yet been paid, at the
times the Company pays it executives bonuses in accordance with its general
payroll policies, and (c) a Bonus with respect to the Termination Year, payable
within thirty (30) days after the effective date of termination, in an amount
determined by multiplying the Bonus that was payable to the Executive with
respect to the fiscal year immediately preceding the Termination Year by a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days during the Termination Year in which the Executive was
employed by the Company.

5.6 TERMINATION BY EXECUTIVE WITH GOOD REASON.

5.6.1 The Executive may terminate his employment hereunder at any time with Good
Reason upon notice to the Company setting forth in reasonable detail the nature
of such Good Reason. Any of the following events shall constitute Good Reason,
unless the Executive has expressly consented to such event in writing; provided,
however, that no such event shall be deemed to constitute Good Reason if, within
30 days after the receipt by the Company of such notice, such event has been
fully corrected and the Executive has been reasonably compensated for any losses
or damages resulting therefrom:

 

  (a) The failure of the shareholders of the Company to elect the Executive as a
Director of the Company or to continue the Executive in such office;

 

  (b) a material adverse change made by the Company in the Executive’s title,
functions, duties, reporting requirements or responsibilities;

 

  (c) a reduction by the Company in the Executive’s Base Salary as the same may
be increased from time to time, except for a reduction that occurs in connection
with a cost cutting program under which the Base Salaries of all senior officers
are reduced;

 

  (d) a reduction in the Executive’s target annual bonus opportunity below 100%
of Base Salary;

 

  (e) a material reduction in the package of fringe benefits provided to the
Executive as of the date hereof, taken as a whole, or the elimination of any
material fringe benefit provided to the Executive as of the date hereof;

 

  (f) the failure by the Company to provide the Executive with facilities,
equipment and administrative support sufficient to enable him to properly
perform his duties and responsibilities;

 

  (g) the change in the principal location at which the Executive performs his
duties to a location that is more than fifty (50) miles from the Executive’s
current location; or

 

  (h) any material breach of this Agreement by the Company.

5.6.2 In the event of any termination pursuant to Section 5.6.1, the Company
shall pay the Executive (a) Base Salary earned but unpaid through the date of
termination, payable no later than the next regularly scheduled pay day
following the effective date of termination; (b) any unpaid portion of any Bonus
for the fiscal year preceding the Termination Year that was earned but has not
been paid, payable at the times the Company pays its other executives such
bonuses in accordance with its general payroll policies, and (c) a Bonus with
respect to the Termination Year, payable within thirty (30) days after the
effective date of termination, in an amount determined by multiplying the Bonus
that was payable to the Executive with respect to the fiscal year immediately
preceding the Termination Year by a fraction, the denominator of which shall be
365 and the numerator of which shall be the number of days during the
Termination Year in which the Executive was employed by the Company.



--------------------------------------------------------------------------------

5.6.3 Within thirty (30) days after the effective date of any termination
pursuant to Section 5.6.1, the Company shall pay the Executive a single lump sum
in cash in an amount equal to 100% times the sum of (a) the Executive’s Base
Salary in effect at the effective date of termination, plus (b) the amount of
the Bonus payable to the Executive with respect to the fiscal year immediately
preceding the Termination Year.

5.6.4 After the end of the fiscal year of the Company in which the Executive’s
employment is terminated, the Board shall determine the amount of the bonus that
would have been paid to the Executive if the Executive had been employed for the
entire fiscal year and shall multiply that amount by the fraction set forth in
clause (c) of Section 5.6.2. If the result of such calculation exceeds the
amount paid to the executive under said clause (c), the Company shall pay the
amount of the excess to the Executive as soon as administratively feasible after
such amount is determined.

5.7 ADDITIONAL COMPENSATION. In the event of the termination of the Executive’s
employment for any reason, other than a termination by the Company with Cause or
a termination by the Executive without Good Reason:

5.7.1 the Company shall pay the Company’s cost of coverage, at the level paid by
the Company on the date of termination, for the Executive and any dependents
under all group health plans maintained by the Company during the entire period
that such coverage is continued under COBRA;

5.7.2 except in the case of a termination due to the Employee’s death, the
Company shall continue all life, disability and other insurance benefits
provided by the Company to the Executive at the time of termination for a period
of two years following the effective date of termination, to the extent
permitted under the terms of such insurance plans. If any insurance plan does
not permit the continuation of benefits following termination, the Company shall
promptly reimburse the Executive for the cost of obtaining substitute insurance
upon comparable terms on a monthly basis;

5.7.3 if the Executive holds restricted stock, stock options, restricted stock
units or similar rights (“Stock Rights”) that vest solely upon the passage of
time and which are, as of such date, not yet fully vested, then, notwithstanding
the terms of the plan or agreement governing such Stock Rights, all such Stock
Rights shall immediately, and without any further action of the Company or the
Executive whatsoever, become fully vested and exercisable;

5.7.4 if the Executive holds Stock Rights that vest solely upon the achievement
of goals other than the passage of time, each such Stock Right shall become
vested in accordance with its terms; and

5.7.5 if such termination of employment occurs within 6 months before or 24
months after the occurrence of a Change of Control (as defined in Exhibit A),
then the severance benefit payable to the Executive under Section 5.4 or 5.6
shall be increased to a lump sum in cash in an amount equal to 200% times the
sum of (a) the Executive’s Base Salary at the rate in effect at the effective
date of termination, plus (b) the amount of the bonus payable to the Executive
with respect to the fiscal year immediately preceding the Termination Year.

5.8 PAYMENT IN FULL. Payment by the Company of any amounts that may be due the
Executive under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive, except that
nothing in this Section 5.8 is intended or shall be construed to affect the
rights and obligations of the Company and its affiliates, on the one hand, and
the Executive, on the other, with respect to any loans, stock pledge
arrangements, option plans or other agreements to the extent said rights or
obligations survive termination of employment under the provision of documents
relating thereto. Acceptance by the Executive of performance by the Company
shall constitute full settlement of any claim that the Executive might otherwise
assert against the Company, its affiliates or any of their respective
shareholders, partners, directors, officers, employees or agents relating to
such termination.

5.9 SURVIVAL OF CERTAIN PROVISIONS. Provisions of this Agreement shall survive
any termination if so provided herein or if necessary or desirable fully to
accomplish the purposes of such provision, including, without limitation, the
obligations of the Executive under Article 9 hereof and the Employee
Non-Disclosure and Developments Agreement (the “Non-Disclosure Agreement”),
dated as of December 23, 1996, by and between the Executive and the Company. The
obligation of the Company to make severance payments to or on behalf of the
Executive under this Section 5 hereof is expressly conditioned upon the
Executive’s continued full performance of obligations under the terms of Article
9 hereof and the Non-Disclosure Agreement. The Executive recognizes that, except
as expressly provided in this Section 5, no compensation is earned after
termination of employment.



--------------------------------------------------------------------------------

5.10 FURTHER ASSURANCES. In no event shall the amounts payable to the Executive
under this Section 5 be less generous than the amounts that would be payable to
any other senior executive of the Company under comparable circumstances.

6. CONFLICTING AGREEMENTS. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the Company or any of its affiliates any proprietary
information of a third party without such party’s consent.

7. WITHHOLDING. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

8. GROSS UP.

8.1 GENERAL. In the event that any amount payable to the Executive hereunder or
under or any other plan, arrangement, or agreement with the Company or any
affiliated company (a “Payment”) is subject to any penalty, excise tax or
similar charge imposed by law, including without limitation, pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
and/or any interest or penalties are incurred by the Executive with respect to
any such penalty, excise tax or similar charge (such penalty, excise tax or
similar charge, together with any such interest and penalties, is hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to or on
behalf of the Executive an additional payment or payments (collectively, the
“Gross-up Payment’) such that the net amount received and retained by the
Executive after deduction from such Payment (a) such Excise Tax and (b) any
federal, state or local income or payroll tax (including any Excise Tax) on the
Gross-Up Payment, shall equal the amount of the Payment prior to imposition of
such Excise Tax. For purposes of calculating the Gross-Up Payment, the Executive
shall be deemed to pay income taxes at the highest applicable marginal rate of
federal, state or local income taxation for the calendar year in which the
Gross-up Payment is to be made. The Gross-Up Payment, if any, shall be paid to
the relevant tax authorities as withholding taxes on behalf of the Executive at
such time or times when each Excise Tax payment is required to be paid.

8.2 EXCEPTION FOR SECTION 4999 GROSS-UP. Notwithstanding the provisions of
Section 8.1, in the case of any Payment that is subject to an Excise Tax under
Section 4999 of the Code, if reducing the amount of the Payment by up to 10%
would prevent the Executive from being liable for the Excise Tax under said
Section 4999, then the Company may elect to so reduce the amount of such
Payment. The Company shall reduce the amount of the Payment by the smallest
amount necessary to prevent the Executive from becoming liable for such Excise
Tax. In such event, the Payment shall be reduced in the following order:
(1) cash payments not subject to Section 409A of the Code; (2) cash payments
subject to Section 409A of the Code; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any Payment is to be made over
time (e.g., in installments, etc.), then the Payments shall be reduced in
reverse chronological order.

8.3 SECTION 409A COMPLIANCE.

8.3.1 Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death (the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to the Executive during the period between the
date of termination and the New Payment Date shall be paid to the Executive in a
lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

8.3.2 The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Executive agree
to renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereunder) so
that either (i) Section 409A will not apply or (ii) compliance with Section 409A
will be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Executive the after-tax economic equivalent of what otherwise has
been provided to the Executive pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.



--------------------------------------------------------------------------------

8.3.3 If, notwithstanding the preceding provisions of this Section 8.3, any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) (the “Payments”) made or provided to the
Executive or for his benefit in connection with this Agreement or the
Executive’s employment with the Company or the termination thereof, are
determined to be subject to the tax imposed by Section 409A(a)(1)(B) or any
interest or penalties with respect to such taxes (such taxes, together with any
such interest and penalties, are collectively referred to as the “Section 409A
Tax”), then the Company will pay to the Executive, on or within ten
(10) calendar days after any such amount is required to be paid or withheld, an
additional amount (a “Gross-Up Payment”) such that the net amount the Executive
retains after paying any applicable Section 409A Tax and any federal, state or
local income or FICA taxes on such Gross-Up Payment shall be equal to the amount
the Executive would have received if the Section 409A Tax were not applicable to
the Payments. For purposes of determining the amount of the Gross-Up Payment, if
any, the Executive will be deemed to pay federal income tax at the highest
marginal rate of federal income taxation in the calendar year in which the
Payments are made and state and local income taxes at the highest marginal rate
of taxation in the state and locality of the Executive’s residence on the date
the Payments are made, net of the maximum reduction in federal income taxes that
could be obtained from deduction of such state and local taxes. If the
Section 409A Tax is determined by the Internal Revenue Service, on audit or
otherwise, to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
must make another Gross-Up Payment with respect to such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within ten (10) calendar days immediately following the date that the
amount of such excess is required to be paid or withheld. The Company and the
Executive must each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Section 409A Tax with respect to the total Payments.

8.3.4 The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

8.4 DETERMINATIONS. Determinations under this Section 8 will be made by the firm
of certified public accountants then serving as the Company’s auditor unless the
Executive has reasonable objections to the use of that firm, in which case the
determinations will be made by a comparable firm chosen by the Executive after
consultation with the Company. The determinations of such firm will be binding
upon the Company and the Executive. The Company shall be responsible for all
charges of such accountants.

9. NON-COMPETITION

9.1 The term of this Article 9 shall be for a period commencing on the date
hereof and ending 12 months from the date of termination of the Executive’s
employment by the Company.

9.2 During the term of this Article 9, the Executive will not, without the
Company’s prior written consent, directly or indirectly, alone or as a partner,
joint venturer, officer, director, employee, consultant, agent, independent
contractor or stockholder of any company or business, engage or otherwise have a
financial interest in any business activity which is directly or indirectly in
competition in the United States, Belgium, People’s Republic China, France,
Ireland, Japan, Korea, The Netherlands, Taiwan, or any other geographic area
where the business is being conducted or as proposed to be conducted with any of
the products or services being developed, marketed, distributed, planned, sold
or otherwise provided by the Company at such time. The ownership by the
Executive of not more than one percent of the shares of stock of any corporation
having a class of equity securities actively traded on a national securities
exchange or on the Nasdaq Stock Market shall not be deemed, in and of itself, to
violate the prohibitions of this paragraph.

9.3 During the term of this Article 9, the Executive will not, directly or
indirectly, employ, or knowingly permit any other company or business
organization which employs the Executive or is directly or indirectly controlled
by the Executive to employ, any person who is employed by the Company at any
time during the term hereof, or in any manner seek to induce any such person to
leave his or her employment with the Company.

9.4 During the term of this Article 9, the Executive will not solicit or do
business with, directly or indirectly, any present or past customer of the
Company, or any prospective customer of the Company with whom the Executive has
had contact, in connection with any business activity which would violate any
other provision of this Agreement.

9.5 The Executive hereby represents that, except as the Executive has disclosed
in writing to the Company, the Executive is not a party to, or bound by the
terms of, any agreement with any previous employer or other party to refrain
from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive



--------------------------------------------------------------------------------

further represent that the Executive’s performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by the Executive in confidence or in trust prior to the Executive’s
employment with the Company, and the Executive will not disclose to the Company
or induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

9.6 The Executive agree that the breach of the provisions of this Article 9 by
the Executive will cause irreparable damage to the Company and that in the event
of such breach the Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent the violation of the Executive’s obligations hereunder.

9.7 The Executive hereby agree that each provision of this Article 9 shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Article 9
shall for any reason be held to be excessively broad as to scope, activity or
subject so as to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.

9.8 For purposes of this Article 9, the term “Company” shall include Lionbridge
Technologies, Inc., and any subsidiaries, subdivisions or affiliates.

10. MISCELLANEOUS.

10.1 REPRESENTATION BY THE COMPANY. The Company represents and warrants that
(a) the Company has full power and authority to enter into and perform its
obligations under this Agreement, (b) this Agreement has been duly authorized by
all necessary action of the Company, including by the Compensation Committee and
any other committee of the Board of Directors of the Company with authority over
any matter set forth in this Agreement, and (c) this Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

10.2 ASSIGNMENT. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein (provided, however, that nothing
contained herein shall be construed to place any limitation or restriction on
the transfer of the Company’s Common Stock in addition to any restrictions set
forth in the Company’s Restated Certificate of Incorporation or any stockholder
agreement applicable to the holders of such shares), by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Company shall
hereafter affect a reorganization, consolidate with, or merge into, any other
entity or transfer all or substantially all of its properties or assets to any
other entity, in which event such entity shall be deemed the “Company” hereunder
for all purposes; provided that, as a condition to any such assignment, such
successor entity shall assume all of the obligations of the Company pursuant to
this Agreement and shall agree to be bound thereby. This agreement shall inure
to the benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

10.3 SEVERABILITY. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

10.4 WAIVER; AMENDMENT. No waiver or any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and the Company.

10.5 NOTICES. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or two business days after being deposited in the United
States mail, postage prepaid, registered or certified, and addressed (a) in the
case of the Executive, to:

Mr. Rory J. Cowan

President

Lionbridge Technologies, Inc.

281 Fairhaven Hill Road

Concord, Massachusetts 01742



--------------------------------------------------------------------------------

or, (b) in the case of the Company, at its principal place of business and to
the attention of Board of Directors; or to such other address as either party
may specify by notice to the other.

10.6 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the terms and conditions of the Executive’s
employment and, except as otherwise provided herein, supersedes all prior
communications, agreements and understandings, written or oral, with the Company
or any of its affiliates or predecessors with respect to the terms and
conditions of the Executive’s employment, including, without limitation, the
2006 Agreement and that certain Change in Control Agreement dated as of July 14,
2003 by and between the Executive and the Company and the Company’s Change of
Control Plan. Notwithstanding the provisions of the preceding sentence, this
Agreement does not supersede any agreement between the Executive and the Company
regarding non-disclosure and developments, including without limitation, the
Non-Disclosure Agreement.

10.7 HEADINGS. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

10.8 COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be original and both of which together shall constitute one and the
same instrument.

10.9 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of The Commonwealth of
Massachusetts without giving effect to any choice or conflict of laws provision
or rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

10.10 CONSENT TO JURISDICTION. Each of the Company and the Executive, by its or
his execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the state courts of The Commonwealth of Massachusetts for the
purpose of any claim or action arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives, to the extent not
prohibited by applicable law, and agrees not to assert by way of motion, as a
defense or otherwise, in any such claim or action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in the above-named courts is improper, or that this Agreement
or the subject matter hereof may not be enforced in or by such court, and
(iii) hereby agrees not to commence any claim or action arising out of or based
upon this Agreement or relating to the subject matter hereof other than before
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such claim or action to any
court other than the above-named courts whether on the grounds of inconvenient
forum or otherwise. Each of the Company and the Executive hereby consents to
service of process in any such proceeding in any manner permitted by
Massachusetts law, and agrees that service of process by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 10.5 hereof is reasonably calculated to give actual notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY LIONBRIDGE TECHNOLOGIES, INC. By:  

/s/ Margaret A. Shukur

Name:   Margaret A. Shukur Title:   Vice President, General Counsel and
Secretary THE EXECUTIVE

/s/ Rory J. Cowan

Rory J. Cowan



--------------------------------------------------------------------------------

Exhibit A

“Change of Control” means the occurrence of any of the following events:

(1) any Person becomes the owner of 25% or more of the Company’s Common Stock
and a majority of the members of the Board of Directors make a determination
that a change of control has occurred; or

(2) individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Continuing Directors”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual
becoming a director after the Effective Date whose election or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Continuing Directors will be deemed to be a Continuing Director,
but excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities and Exchange Act of 1934 (the “Exchange Act”)) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(3) consummation of a reorganization, merger, consolidation or other transaction
that will result in the transfer of ownership of more than 50% of the Company’s
Common Stock; or

(4) liquidation or dissolution of the Company or sale of substantially all of
the Company’s assets.

In addition, for purposes of this definition the following terms have the
meanings set forth below:

“Common Stock” means the then outstanding Common Stock of the Company plus, for
purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock does
not include shares of preferred stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board expressly so determines in any future transaction or transactions.

A Person will be deemed to be the “owner” of any Common Stock of which such
Person would be the “beneficial owner,” as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

“Person” has the meaning used in Section 13(d) of the Exchange Act, except that
“Person” does not include (i) the Executive, an Executive Related Party, or any
group of which the Executive or Executive Related Party is a member, or (ii) the
Company or a wholly owned subsidiary of the Company or an employee benefit plan
(or related trust) of the Company or of a wholly owned subsidiary.

An “Executive Related Party” means any affiliate or associate of the Executive
other than the Company or a subsidiary of the Company. The terms “affiliate” and
“associate” have the meanings given in Rule 12b-2 under the Exchange Act; the
term “registrant” in the definition of “associate” means, in this case, the
Company.